Petitioners’ Motion for Leave to File for Belated Certiorari Relief is hereby granted as to Petitioner WILLIE MANSFIELD and denied as to Petitioner TOMMIE HARRIS.
Petitioner WILLIE MANSFIELD is allowed to and including March 9, 1979, in which to file his brief on jurisdiction; Respondent is allowed to and including March 29, 1979, in which to file its brief on jurisdiction; and Petitioner WILLIE MANSFIELD is allowed to and including April 9, 1979, in which to file his reply brief on jurisdiction.
ADKINS, BOYD, OVERTON and HATCHETT, JJ., concur.
ENGLAND, C. J., dissents with an opinion.
SUNDBERG and ALDERMAN, JJ., dissent.